 1   McGREGOR W. SCOTT                                   0
     United States Attorney
 2   JUSTIN L. LEE
     KEVIN C. KHASIGIAN
 3   Assistant United States Attorneys
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     TEL: (916) 554-2791
 5   FAX: (916) 554-2900
 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:14-CR-00325-JAM
12               Plaintiff,
                                                         APPLICATION AND ORDER FOR MONEY
13   v.                                                  JUDGMENT
14   DAVID SCHELL,
15
                 Defendant.
16

17          On or about February 20, 2019, defendant David Schell entered a guilty plea to Count Two of
18   the Indictment, which charges him with manufacture of at least 50 plants of marijuana in violation of 21
19   U.S.C. § 841(a)(1).
20          As part of his plea agreement with the United States, defendant David Schell agreed to forfeit
21   voluntarily and immediately $25,000.00, as a personal money judgment pursuant to Fed. R. Crim. P.
22   32.2(b)(1), which reflects a reasonable compromise between the parties for forfeiture purposes
23   concerning the proceeds the defendant obtained as a result of a violation of 21 U.S.C. § 841(a)(1), to
24   which he has pled guilty. See Defendant Schell’s Plea Agreement ¶ II.F. Plaintiff hereby applies for
25   entry of a money judgment as follows:
26          1.      Pursuant to 21 U.S.C. § 853 and Fed. R. Crim. P. 32.2(b)(1), the Court shall impose a
27   personal forfeiture money judgment against defendant David Schell in the amount of $25,000.00.
28          2.      The above-referenced personal forfeiture money judgment is imposed based on defendant
 1   David Schell’s conviction for violating 21 U.S.C. § 841(a)(1). Said amount reflects a reasonable
 2   compromise between the parties for forfeiture purposes concerning the proceeds the defendant obtained,
 3   which the defendant agreed is subject to forfeiture based on the offense of conviction. Any funds
 4   applied towards such judgment shall be forfeited to the United States of America and disposed of as
 5   provided for by law.
 6          3.      Defendant agrees to pay the money judgment in $2,500.00 quarterly installments with the
 7   first installment due on or before the date of sentencing. The quarterly payments shall continue until the
 8   money judgment is retired and nothing shall preclude defendant from pre-paying the judgment. Payment
 9   should be made in the form of a cashier’s check made payable to the U.S. Customs and Border
10   Protection and sent to the United States Attorney’s Office, Attn: Asset Forfeiture Unit, 501 I Street, Ste.
11   10-100, Sacramento, CA 95814 with the reference number UF13ZR12OH0001 in the notes section of
12   the check. Prior to the imposition of the sentence, any funds delivered to the United States to satisfy the
13   personal money judgment shall be seized and held by the U.S. Custom and Border Protection in its
14   secure custody and control.
15   DATED:      4/26/2019                                McGREGOR W. SCOTT
                                                          United States Attorney
16

17                                                         /s/ Justin L. Lee
                                                          /s/ Kevin C. Khasigian
18                                                        JUSTIN L. LEE
                                                          KEVIN C. KHASIGIAN
19                                                        Assistant U.S. Attorneys
20
                                                     ORDER
21
            For good cause shown, the Court hereby imposes a personal forfeiture money judgment against
22
     defendant David Schell in the amount of $25,000.00. Any funds applied towards such judgment shall be
23
     forfeited to the United States of America and disposed of as provided for by law. Prior to the imposition
24
     of sentence, any funds delivered to the United States to satisfy the personal money judgment shall be
25
     seized and held by the U.S. Custom and Border Protection, in its secure custody and control.
26
            IT IS SO ORDERED.
27
     DATED: 4/29/2019                                     /s/ John A. Mendez_____________
28                                                        JOHN A. MENDEZ
                                                          United States District Court Judge

                                                          2
